Citation Nr: 1737351	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected bilateral cataracts and diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to August 1975.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015 and December 2015, the Board remanded the claims on appeal for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the diabetes mellitus and hypertension claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for bilateral cataracts and diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Hypertension did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service to include his presumed herbicide agent exposure.

2.  Hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

3.  Management of the Veteran's service-connected diabetes mellitus, type II, required an oral hypoglycemic agent and restricted diet, but did not require insulin or regulation of activities.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

2.  Hypertension is not proximately due to, or aggravated by, the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, DC 7914 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran and his representative have not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in April 2008, complied with VA's duty to notify the Veteran including as to the service connection claim.  With respect to the initial rating claim, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the duty to notify is satisfied.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as private and VA treatment records have been obtained and associated with the claims file.

Pursuant to the December 2016 Board Remand, the Veteran was afforded a VA examination in April 2017 as to his service-connected diabetes mellitus.  He was also provided a VA examination with medical opinion in April 2017 as to his claimed hypertension.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2017 VA examination reports and medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran contends that he has hypertension, which is due to herbicide agent exposure incurred during his active military service.  He alternatively contends that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1955 to August 1975.  With regard to in-service disease or injury, it is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  A review of the Veteran's STRs, including his January 1975 retirement examination, shows that hypertension was not present during active service.  The STRs are entirely negative for any complaint of or treatment for hypertension and blood pressure readings were within normal limits.

VA treatment records dated from December 1987 document a continuing diagnosis of hypertension.  Notably, a July 2002 VA treatment record indicated that the Veteran had a twenty-year history of hypertension.  A May 2008 VA examiner indicated that the Veteran had a 33 year history of hypertension.

In his December 2009 VA Form 9, the Veteran reported that he had hypertension before his military discharge.

The Veteran was afforded a VA examination in September 2012, which confirmed a diagnosis of hypertension dating from 1981.  In a June 2015 VA medical opinion, the examiner stated, "[t]he Veteran has no aggravation of his hypertension related to his diabetes.  For this to be specifically related to his diabetes, it is generally accepted that nephrotic range proteinuria must occur demonstrating diabetes having damaged the kidneys to the point that there would be an effect on hypertension."  The examiner further noted, "the Veteran's very high blood pressures are consistent with his pre-diabetes blood pressure readings."

An additional addendum opinion was provided in December 2015 as to the claimed hypertension.  The examiner concluded, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "[t]he medical record shows that the Veteran was normotensive while in service and within the one year after service, and never met the diagnostic criteria for hypertension during that time period."  The examiner further stated, "[t]here is no evidence that exposure to herbicides causes hypertension."

As noted in the December 2016 Board Remand, the December 2015 VA examiner failed to provide any further support or explanation for this bare assertion.  As such, the December 2015 VA opinion does not explain the examiner's conclusion or reasoning satisfactorily.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Additionally, contrary to the examiner's assertion that "[t]here is no evidence" of a relationship between herbicide exposure and hypertension, the Board noted that the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C.A. § 1116 (b) (West 2014).  The Secretary of VA concluded that the studies cited by NAS were insufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  However, in the December 2016 Remand, the Board indicated that an additional VA medical opinion was warranted to address the NAS findings, as well as to provide sufficient rationale to support the conclusion rendered.

Pursuant to the December 2016 Board Remand, the Veteran was afforded a VA medical opinion in April 2017 as to his hypertension claim.  The examiner reviewed the record and determined that the Veteran's hypertension "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner continued,

Service treatment records show the service member was consistently normotensive during military service.  Subsequent private sector records show hypertension was diagnosed in 1994.  Hypertension is not currently considered an Agent Orange condition, as noted by National Academy of Science report; there is only limited evidence of an association between Agent Orange and hypertension, and no evidence of causation.  Regarding the report in the exam request of blood pressure "130/88 recorded on August 16, 1976 at the Kenner clinic," there is not found documentation in the claims file of this, however this examiner would be happy to review the documentation if available.  Even if verified however, the blood pressure 1) is not above the hypertension threshold of 140/90, 2) is not repeated, 3) there is no indication if such a blood pressure is done in the rested, seated position.  Even individuals without hypertension can have elevated blood pressure readings depending on the clinical situation, for example due [to] pain or a medical condition.  If the service member was being seen in a clinic there is a good chance that this was a sick visit, and such readings cannot be used to assess for a blood pressure disorder.  A blood pressure of 130/88 on a single occasion would not be the 'initial stages' of hypertension.  The initial stage of hypertension, stage I hypertension, is defined as a rest[ing] seated blood pressure of [greater than] 140/90 repeated on two different occasions.

The April 2017 VA examiner additionally concluded that the Veteran's hypertension "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner explained, "[f]or diabetes to result in hypertension, there must be accumulation of significant vascular disease.  In the case of diabetes, this would require uncontrolled diabetes for a long period of time, typically decades."  The examiner continued, "[t]here is no evidence that this Veteran had uncontrolled diabetes for a long period of time before his diagnosis of hypertension in 1994.  Indeed, there is no evidence that the Veteran's hypertension has been aggravated beyond its natural history at all, as the Veteran remains well controlled on a single antihypertensive agent."

After review of the evidence, the Board finds that the competent evidence demonstrating the absence of nexus between the currently diagnosed hypertension and the Veteran's active duty service and his service-connected disabilities outweighs the evidence suggestive of a nexus.  In particular, the April 2017 VA medical opinion adequately addressed the questions of direct service connection and secondary service connection, and complied with the instructions of the prior Board remands.  The April 2017 VA examiner's conclusions were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the April 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the April 2017 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his hypertension claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the April 2017 VA medical opinion stands unchallenged as competent evidence on these crucial questions of nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Crucially, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board further observes that the Veteran's contentions in support of service connection, including as to dependent and/or aggravated symptomatology, are contradicted by the findings of the April 2017 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with hypertension during his military service or for years thereafter.  The Board has considered that lay evidence concerning hypertension in service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of hypertension until 1992/1994.  C.f., Walker, 708 F.3d at 1331.  To this end, the Veteran's contentions regarding chronic hypertension dating from service are less probative than the findings of the pertinent VA examiner, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on both direct and secondary bases.  Accordingly, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran's diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under those criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is assigned a 100 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is assigned a 60 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2016).  The term regulation of activities is defined in DC 7913 as avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007) 

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  38 C.F.R. § 4.119, DC 7913 (2016).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

In this matter, the Veteran asserted that his diabetes mellitus is more severe than is indicated by the assigned 20 percent rating.  Significantly, the Board finds that the pertinent medical findings, as shown in the examination and medical treatment conducted during the current appeal, directly address the criteria under which the service-connected disability is rated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In an October 2008 rating decision, the Veteran was granted service connection for diabetes mellitus, type II, evaluated as 20 percent from March 24, 2008.  He disagreed with the assigned rating, and perfected his appeal in December 2009.  For the reasons set forth below, the Board finds that a rating in excess of the assigned 20 percent is not warranted for service-connected diabetes mellitus at any time from the date of service connection.

In a January 2008 letter, Dr. J.H. stated that the Veteran has been diagnosed with diabetes mellitus, type II.

The Veteran was afforded a VA examination in May 2008, at which time the examiner confirmed a continuing diagnosis of diabetes mellitus.  The Veteran takes metformin once day to treat his diabetes.  He has no history of diabetic ketoacidosis or hypoglycemia.  He visits a doctor five times per year for his management of his diabetes mellitus.  He does not have any restriction of activity for management of his diabetes.  The Veteran also does not have progressive weight loss, tingling and numbness, urinary incontinence or fecal leakage.

The Veteran was afforded another VA examination in September 2012 to assess the severity of his diabetes mellitus, type II.  The examiner noted that the Veteran's diabetes is managed by restricted diet, prescribed oral hypoglycemic agent, and light exercise.  Although the examiner indicated that the Veteran requires regulation of activities as part of medical management of diabetes mellitus, he further explained that the Veteran "feels very tired at times and needs to rest."  However, there is no evidence to show that occupational and recreational activities have been restricted.  See Camacho, supra.  The examiner additionally reported that the Veteran visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  He has not required any hospitalization for his diabetes mellitus.  He has no progressive unintentional weight loss, and no progressive loss of strength attributable to diabetes mellitus.  The examiner reported that the Veteran's diabetes mellitus has no impact on his ability to work.

In a letter dated June 2015, Dr. J.H. confirmed that the Veteran has a continuing diagnosis of diabetes mellitus, type II.

The Veteran was afforded a VA examination in December 2015 as to his service-connected diabetes mellitus.  The examiner noted that the Veteran's diabetes mellitus is managed by restricted diet and by a prescribed oral hypoglycemic agent.  The Veteran has no regulation of activities as part of the medical management of his diabetes mellitus.  He visits his diabetic care provider less than twice per month for episodes of ketoacidosis and hypoglycemia.  He has not required hospitalization for ketoacidosis of hypoglycemic reactions in the past twelve months.  His diabetes mellitus has no impact on his ability to work.  The examiner opined that "[t]here is insufficient information provided for this examiner to confirm the diagnosis of diabetes mellitus, as there is no documentation of multiple abnormal hgalc values, nor multiple fasting blood glucose readings or glucose tolerance test."

Pursuant to the December 2016 Board Remand, the Veteran was afforded a VA examination in February 2017 as to his diabetes mellitus.  The examiner reported that the Veteran does not meet the criteria for a diagnosis of diabetes.  However, he noted that the Veteran is prescribed an oral hypoglycemic agent.  The Veteran does not require regulation of activities for the medical management of his service-connected diabetes mellitus.  He visits his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemia.  He has not required hospitalization for episodes of ketoacidosis or hypoglycemic reactions within the past twelve months.  He has not had any progressive weight loss or loss of strength.  The examiner stated that the Veteran's diabetes mellitus has no impact on his ability to work.

Accordingly, the Board finds that the medical evidence of record shows that the management of the Veteran's service-connected diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet.  The evidence of record does not indicate that restriction of the Veteran's activities is required for management of his diabetes.

For those reasons, the Board finds no basis upon which to assign a higher initial rating for the Veteran's diabetes mellitus.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted for diabetes mellitus under DC 7913.

The Veteran has not raised any other issues with respect to the initial rating claim for diabetes mellitus, type II, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.


REMAND

The Veteran asserts entitlement to an initial rating in excess of 20 percent for service-connected bilateral cataracts and retinopathy.  For the reasons set forth below, the Board finds that remanded for additional evidentiary development is required.  Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claim on appeal. The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending bilateral eye disability claim.

In the December 2016 Remand, the Board noted that the Veteran's bilateral cataracts and retinopathy disability is rated under 38 C.F.R. § 4.84a, DC 6080.  VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date, unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  In this matter, the Veteran's initial claim for service connection was received on March 24, 2008, and the award of service connection for bilateral cataracts and retinopathy is effective as of that date.  Although the Veteran did not explicitly request review under the revised criteria, his bilateral eye condition was rated under the new (post-2008) criteria in the September 2012 rating decision.  As such, the old (pre-2008) criteria govern the claim for the period from March 24, 2008 to December 9, 2008, and, for the period from December 10, 2008, forward, the Veteran's eye disability must be considered under both the old (pre-2008) and the new (post-2008) criteria, and the rating assigned must be based on whichever evaluation is more favorable to the Veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As pertinent to the Veteran's claim, the old (pre-2008) criteria require that ratings for contraction of visual field in each eye are determined by computing an average concentric contraction using test results from a Goldmann perimeter chart.  See 38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.84a, DC 6080 (2007).  Furthermore, the schedule requires that "[n]ot less than 2 recordings, and when possible, 3 will be made."  See 38 C.F.R. § 4.76 (2007).  Additionally, "[t]he charts will be made a part of the report of examination."  See id.  at Fig. 1 and Fig. 2 (providing examples of the requisite visual field charts).  Similarly, the revised (post-2008) criteria require that, "[i]n all cases, the results [of the visual field testing] must be recorded on a standard Goldmann chart . . ., and the chart must be included with the examination report."  See 38 C.F.R. §§ 4.76(a) (2016) [Emphasis added].

Thus, in the December 2016 Remand, the Board instructed the AOJ to afford the Veteran a VA examination to assess the severity of his service-connected bilateral eye disability.  The Board noted that, although the Veteran was afforded a VA examination in November 2015 as to his eye disability, the examiner failed to provide three measurements as to concentric contraction and failed to attach the Goldmann chart to his examination report, as directed by DC 6080.  As such, in the December 2016 Remand, the Board instructed directed that the Goldmann chart used in conjunction with the examination be included in the examination report.

Pursuant to the Remand, the Veteran was afforded a VA examination in February 2017.  Notably, the February 2017 examiner determined that the Veteran did not have a visual field defect; however, these findings are contrary to those documented by the November 2015 and the September 2012 VA examiners, who each diagnosed visual field defects.  Significantly, the February 2017 VA examiner's finding could not be corroborated because he failed to include the Goldmann chart with the examination report, as directed by the December 2016 Board Remand.  Additionally, as noted by the Board, the Goldmann chart was not included in the November 2015 VA examination report; however, the chart was not subsequently obtained upon remand.
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, this matter must be remanded in order to afford the Veteran adequate VA examination including the pertinent Goldmann chart, as well as to obtain the outstanding Goldman charts from the February 2017 and November 2015 VA examinations.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to include the Goldman charts used in the November 2015 and February 2017 VA examination reports.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination with a licensed optometrist or ophthalmologist to reassess the current level of severity of his service-connected bilateral cataracts and retinopathy.  Access to the Veteran's electronic claims file must be made available to the designated examiner in conjunction with the examination.
The examiner should elicit from the Veteran a complete history of his ophthalmologic symptomatology and treatment.  Additionally, the examination should include any diagnostic testing or evaluation deemed necessary by the examiner. In particular:

(a) When examining visual acuity, the examiner should identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

(b) When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  Not less than 2 recordings, and when possible, 3 will be made.  The results must be recorded on standard Goldmann charts, all of which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.
(c) When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report. The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles.

(d) The examiner must discuss whether there is any evidence of rest requirements or incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider, or pain.  See 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84a, DC 6080 (2007); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, DC 6080 (2016).

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found. 

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

3. Thereafter, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


